Title: From George Washington to Major Apollos Morris, 6 June 1777
From: Washington, George
To: Morris, Apollos



Sir
Head Quarters Middle Brook 6th June 1777

I am favd with yours of the 26th and 29th of May, from both of which it is evident to me that you have at length determined upon the part which you are to taken in this great dispute.
I will not argue with you upon the propriety of your conduct, but I cannot help saying, that I think it very odd, that after being denied an answer to your political Queries, which appears from Mr Allens letter to you of the 2d April, you should, upon the bare assertion or rather opinion of that Gentleman, expressed in his letter of the 8th of May, conclude that matters between this Country and Great Britain might have been adjusted, had any terms short of Independance been insisted upon.

I must tell you in plain terms, that at this time a neutral Character is looked upon as a suspicious one; and I would therefore advise you to leave a Country with the majority of whom you cannot agree in Sentiment, and who are determined to assert their liberties by the ways & means which necessity and not the love of War has obliged them to adopt. I thank you for your expressions of personal regard, and am Sir Yr most obt Servt

Go: Washington

